Case 9:17-cv-80518-DMM Document 158 Entered on FLSD Docket 02/02/2021 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF FLORIDA

                       Case No. 17-CV-80518-MIDDLEBROOKS



   UNITED STATES OF AMERICA,

               Plaintiff,

   vs

   LENA D. COTTON and PROFESSIONAL
   ACCOUNTING LDC, LLC.

             Defendants.
   _______________________________________/

        MOTION FOR CLARIFICATION AND RECONSIDERATION


         COMES NOW, LENA D. COTTON and PROFESSIONAL
   ACCOUNTING LDC, LLC., by and through their undersigned attorney and
   hereby files this her Motion for Clarification.


                                               CLARIFICATION


         Lena D. Cotton is cognizant of the Court’s finding of facts and
   conclusions of law and the Court’s order contained therein. Lena Cotton
   respects this Court’s order and wants to do everything possible to follow it and
   not violate it in anyway.



                                                               Page 1


                                              Law Firm of Frank A. Rubino, Esq., P.A.
                  550 Biltmore Way, Suite 780, Coral Gables, Florida 33134, Tel: (305) 858-5300, Fax: (305) 350-2001
Case 9:17-cv-80518-DMM Document 158 Entered on FLSD Docket 02/02/2021 Page 2 of 3




         Lena D. Cotton is an “Enrolled Agent” by the Internal Revenue Service.
   In this position as an Enrolled agent Lena D. Cotton will meet with taxpayers
   and assist them in solving/complying with problems with the Internal Revenue
   Service. She will deal with tax resolution matters and correct tax payer’s
   forms, as well as, dealing with the Internal Revenue Service in the
   representation of various clients. To that end the correcting taxpayers forms
   she would need to file amended returns for those tax payers. Lena D. Cotton
   wants to be sure that none of this activity would violate this Court’s Order.


         Further, Lena D. Cotton owns an accounting business. This business
   does book keeping and payroll records, as well as, road tax records for trucking
   companies. This company also prepares IRS Forms 940, 941, 1096, 1099, W-2
   and other tax forms for various clients. Again Lena D. Cotton wants to make
   sure that preparing these forms for her clients does not violate this Court’s
   Order.
                                          RECONSIDERATION


         In order to act as an Enrolled agent Lena D. Cotton would be required
   to have both a valid EFIN number as well as a valid PTIN number. This
   Court’s Order requires her to surrender to the Secretary of Treasury those two
   numbers. It is most respectfully requested that she be allowed to retain these
   credentials.




                                                               Page 2


                                              Law Firm of Frank A. Rubino, Esq., P.A.
                  550 Biltmore Way, Suite 780, Coral Gables, Florida 33134, Tel: (305) 858-5300, Fax: (305) 350-2001
Case 9:17-cv-80518-DMM Document 158 Entered on FLSD Docket 02/02/2021 Page 3 of 3




                                                             Respectfully submitted,

                                                             FRANK A. RUBINO, ESQUIRE
                                                             550 Biltmore Way
                                                             Suite 780
                                                             Coral Gables, FL 33134
                                                             (305) 858-5300
                                                             Fla. Bar No: 209171
                                                             frank@frankrubino.com

                                                                  (S)   Frank A. Rubino                                _
                                                             FRANK A. RUBINO, ESQUIRE




                                   CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that a true and correct copy of the
   foregoing was filed via electronic filing using the CM/ECF system with the
   Clerk of the Court which sent e-mail notification of such filing to all CM/ECF
   participants in this case this 1st day of February, 2021.



                                                               (S)      Frank A. Rubino                                _
                                                             FRANK A. RUBINO, ESQUIRE




                                                               Page 3


                                              Law Firm of Frank A. Rubino, Esq., P.A.
                  550 Biltmore Way, Suite 780, Coral Gables, Florida 33134, Tel: (305) 858-5300, Fax: (305) 350-2001
